8. Convention on International Interests in Mobile Equipment and its Protocol on matters specific to aircraft equipment (
- Before the vote:
rapporteur. - (EL) Mr President, ladies and gentlemen, the cross-border trade in aircraft equipment to date has been subject to legal uncertainties. The new international legal framework is designed to facilitate the financing of aircraft equipment, namely aircraft, engines and accessories, by creating a particularly strong international guarantee for lenders (sellers on credit and institutions supplying credit for such sales). Basically, the new legal system will reduce the cost of financing aircraft equipment at global level and will help to save billions of euros a year in the aviation sector. Finally, the positive repercussions of what is now the most advanced regulatory framework in the history of financial law governing aviation will affect not only creditors and manufacturers, but also airlines, employees and passengers.
There was no debate on this report, and so the rapporteur is entitled to two minutes' speaking time. Thank you, Mr Papastamkos.